Exhibit 10.2

LENNAR CORPORATION

2020 RESTRICTED STOCK AGREEMENT

This is to certify that Lennar Corporation (“Lennar”) has granted          (the
“Grantee”)          shares of Class A common stock, which are subject to the
performance-based vesting criteria set forth below (the “Performance Shares”),
and          shares of Class A common stock, which are subject to the time-based
vesting criteria set forth below (the “Restricted Shares”, and together with the
Performance Shares, the “Shares”). The Shares are being issued under the Lennar
Corporation 2016 Equity Incentive Plan (the “Plan”). All capitalized terms used
herein without definition shall have the meanings ascribed to such terms in the
Plan.

Performance Shares

The number of Performance Shares that the Grantee actually earns for the
Performance Period will be determined based on the level of achievement of the
performance goals set forth in the table below (the “Performance Goals”), with
[Target Number] Performance Shares to be earned if target performance levels are
achieved. For purposes of this Agreement, the term “Performance Period” shall be
the period commencing on December 1, 2019 and ending on November 30, 2022. All
determinations of whether the Performance Goals have been achieved, the number
of Performance Shares earned by the Grantee, and all other matters related to
the Performance Shares shall be made by the Committee in its sole discretion.
The Performance Shares are subject to forfeiture until they vest. Except as
otherwise provided herein, the Performance Shares will vest and become
non-forfeitable, if at all, on the date the Committee certifies the achievement
of the Performance Goals (the “Vesting Date”). Performance Shares that have not
vested by the Vesting Date shall be forfeited. Promptly following completion of
the Performance Period (and no later than ninety (90) days following the end of
the Performance Period), the Committee will review and certify in writing
(a) whether, and to what extent, the Performance Goals for the Performance
Period have been achieved, and (b) the number of Performance Shares that the
Grantee shall earn, if any.

 

Payout

  

Relative Gross

Profit Percentage*

  

Relative Return on

Tangible Capital*

  

Relative Total
Shareholder Return*

   Debt/EBITDA
Multiple

0%

   < 25th Percentile    < 25th Percentile    < 25th Percentile    > 4.20

50% (threshold)

   25th Percentile    25th Percentile    25th Percentile    4.20

100% (target)

   50th Percentile    50th Percentile    50th Percentile    2.60

200% (maximum)

   75th Percentile    75th Percentile    75th Percentile    £ 2.30

 

*

Relative Gross Profit Percentage, Relative Return on Tangible Capital, and
Relative Total Shareholder Return are determined using Lennar’s Peer Group
consisting of Beazer Homes USA, Inc., D.R. Horton, Inc., Hovnanian Enterprises,
Inc., KB Home, M.D.C. Holdings, Inc., Meritage Homes Corporation, NVR, Inc.,
PulteGroup, Inc., Taylor Morrison Home Corporation, Toll Brothers, Inc., and TRI
Pointe Group, Inc. In the event a company within the Peer Group is acquired by a
company outside the Peer Group, the company would be removed from the Peer
Group. In the event a company files for bankruptcy during the performance
period, the company’s gross profit percentage, return on tangible capital, and
total shareholder return would be reduced to -100% (i.e., assumed as worst
performer within the Peer Group on the respective metrics).

Payouts for performance between threshold and target payout levels and between
target and maximum payout levels will be calculated by linear interpolation. The
number of Performance Shares earned is determined independently for each
component (e.g., maximum achievement for the relative gross profit percentage
component, target achievement for the relative return on tangible capital
component, target achievement for the relative total shareholder return, and
below-threshold achievement for debt/EBITDA multiple component results in 100%
payout).

In the event the Grantee has a Termination of Service on account of death or
Disability prior to the Vesting Date, the Grantee will vest immediately on such
date in the target number of Performance Shares.



--------------------------------------------------------------------------------

In the event the Grantee has a Termination of Service on account of Retirement
prior to the Vesting Date, the Grantee will vest in the number of shares that
the Grantee would have earned if the Grantee had remained employed for the
entire Performance Period. The actual payout will not occur until after the end
of the Performance Period, at which time Lennar’s performance during the
Performance Period will be used to determine the number of shares that the
Grantee would have earned if the Grantee had remained employed for the entire
Performance Period. The payout to the Grantee who has a Termination of Service
on account of Retirement will be made at approximately the same time as payouts
are made to other Grantees with similar awards who are still employed by Lennar.

If within twenty-four months after a Change in Control, an event set forth in
Section 13 of the Plan occurs, the Grantee will vest immediately on such date in
the target number of Performance Shares.

Restricted Shares

The Restricted Shares subject to this Agreement shall be non-vested and subject
to forfeiture as of the date of this Agreement. The Restricted Shares will vest
as follows:

 

Vesting Date

   % of Total
Award Vesting    

Restricted Shares

February 14, 2021

     1/3    

February 14, 2022

     1/3    

February 14, 2023

     1/3       

 

 

   

Total

     100 %      

 

 

   

The Restricted Shares may be forfeited prior to vesting upon specified
conditions as set forth in the Plan.

General

Lennar, or a subsidiary of Lennar, is required to collect from the Grantee and
to pay withholding tax upon the vesting (or other income-recognition event) of
any Shares. The Grantee will pay the withholding tax by the use of Shares
becoming vested (or for which there was an income-recognition event) with a
value as set forth in the Plan. Unless otherwise determined by the Committee,
the Shares may not be assigned or transferred while they remain subject to
possible forfeiture.

The Plan contains additional provisions which will affect the Shares. The Shares
are subject in all respects to the Plan’s terms and conditions as they may be
amended from time to time in accordance with the Plan, which terms and
conditions are incorporated herein by reference and made a part hereof and shall
control in the event of any conflict with any other terms of this Agreement. A
copy of the Plan is enclosed in this package in the “Award Information” section.

 

Dated:       LENNAR CORPORATION February 28, 2020                   Steven L.
Gerard       Chairman, Compensation Committee       Lennar Corporation